 

Via Overnight Mail

November ll, 2018 l lLED

NDV 13
Clerk of Court 2013
U.S. District Court for the Eastern District of California EA§'rL§§»*:<'D[ILS§r'R?c|‘.sTmCT Coum
.r
501 l Street By °F °AL'FORN|A
Sacramento, CA 95814 °‘P“TY ¢LERK

Subject: United States v. Muller, No. 2:15-cr-00205-TLN-EFB
Documents for Filing

Dear Clerk:

Enclosed for filing please find the following:

(l) Motion for Leave to Amend Initial 28 U.S.C. §2255 Filing;

(2) First Amended Motion to Vacate, Set Aside Or Correct Sentence;

(3) Movant’s Objections to Findings and Recommendations

Not later than November 23, 2018, Movant will submit an additional filing under seal
regarding misconduct by his former counsel, and seeking an order requiring counsel to
relinquish Movant’s case file. The Court may wish to postpone its consideration of the
current filing until the next filing is received within 10 days, in the interest of judicial

economy.
Respectfully,
Matthew Muller

Enclosures

 

